UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4891
WILLIAM LEWIS PRATT,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4901
CRAIG LAMONT BUTLER,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-00-78)

                      Submitted: July 31, 2001
                      Decided: August 15, 2001

    Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North
Carolina; Thomas Hilton Johnson, Jr., GRAY, NEWELL, JOHNSON
2                       UNITED STATES v. PRATT
& BLACKMON, L.L.P., Greensboro, North Carolina, for Appellants.
Benjamin H. White, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Craig Lamont Butler and William Lewis Pratt (Defendants) were
named with a codefendant in a single count indictment for attempted
possession with intent to distribute in excess of 500 grams of cocaine
hydrochloride, in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West
1999). Both Defendants were found guilty after a jury trial. During
their trial, both Defendants unsuccessfully moved under Fed. R. Crim.
P. 29 for judgment of acquittal. On appeal, both Defendants argue the
district court erred in denying their motions. We disagree.

   We review the denial of a motion for judgment of acquittal to
assess whether there is "substantial evidence (direct or circumstantial)
which, taken in the light most favorable to the prosecution, would
warrant a jury finding that the defendant was guilty beyond a reason-
able doubt." United States v. MacCloskey, 682 F.2d 468, 473 (4th Cir.
1982).

   The evidence established that Butler and Pratt negotiated to pur-
chase three kilograms of cocaine hydrochloride. They arrived at the
time and place of the sale with the cash necessary to effect the pur-
chase. Viewed in the light most favorable to the Government, this
establishes that both Butler and Pratt attempted to possess with intent
to distribute in excess of 500 grams of cocaine. United States v. Neal,
78 F.3d 901, 906 (4th Cir. 1996); Baker v. United States, 985 F.2d
1248, 1257 (4th Cir. 1993). Additionally, Pratt’s evidentiary chal-
                       UNITED STATES v. PRATT                        3
lenge to the testimony of a codefendant is without merit. United
States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997); United States
v. Blevins, 960 F.2d 1252, 1255-56 (4th Cir. 1991).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED